Title: From John Adams to the President of the Congress, 14 August 1778
From: Adams, John
To: President of Congress,Laurens, Henry


     
      Sir
      Passi Aug. 14. 1778
     
     I have the Honour to inclose to Congress a few of the public Papers, which contain all the News that is passing. As it is uncertain by what Vessell the Gentleman will go who takes this, the Conveyance is too precarious, to send any Thing which ought not to be known to the Enemy.
     We are waiting with an impatient Anxiety, to hear from America, the last Accounts from thence having been brought by Captain Ayers and Barns from Boston neither of them later than the 3 or 4 July. We have no Advice of the Compte D’Estaings Fleet Since he passed the straights on the 16 May. I have the Honour to be &c.
    